14 So.3d 1294 (2009)
Glenn SMITH, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D08-6366.
District Court of Appeal of Florida, First District.
July 13, 2009.
Rehearing Denied August 18, 2009.
Glenn Smith, pro se, Appellant.
Kathleen Von Hoene, General Counsel of Florida Department of Corrections, Bill McCollum, Attorney General, and Carrie McNair, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Affirmed. See Smith v. Fla. Dep't of Corr., 999 So.2d 648 (Fla. 1st DCA 2008) (Table) (affirming sanction order entered in case no. 2008 CA 000983, precluding filings by Appellant in circuit court unless he is represented by counsel). See also Pettway v. State, 776 So.2d 930, 931 (Fla. 2000) (holding dismissal as sanction not precluded even where cause has been transferred from a higher court); Dade County Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644-45 (Fla.1999).
KAHN, BENTON, and VAN NORTWICK, JJ., concur.